Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Obvious Double Patenting rejection has been overcome by submission and acceptance of the e-Terminal Disclaimer.  Applicant also effectively argued on pp. 7-9 that Aboul-Magd fails to teach/suggest a placement in frequency domain and, an order of the plurality of STA apparatuses.  After an updated search and reconsideration, Examiner concluded that Aboul-Magd (US 2015/0327217) describing closest to the above argued limitations:
[0004] .. establishing a plurality of user groups. Each one of the user groups represents a sequence of the STAs. The allocated subcarrier groups are associated with a user group of the user groups. A sequence of the allocated subcarrier groups with the user group are then sent to the STAs. The sequence of the STAs of the user group is mapped one to one to the sequence of the allocated subcarrier groups.
[0030] The mapping is hence a one to one mapping between the sequence of users in the group and the sequence of indicated subcarrier groups is used.
[0054] AP 705 may arrange stations into groups..  The GrpID may refer to a group of stations arranged in some order so that {STA1, STA2, STA3, . . . , STAN}. The position of a station within the group indicates the SCG index assigned to the station.

Yet the closest prior art, Aboul-Magd (US 2015/0173070) as previously used for the 102(e) art rejection for much of each of the independent claim features, in combination with Aboul-Magd (US 2015/0327217), fail to explicitly render each of the independent claims’ features obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469